DETAILED ACTION
This action is in response to the reply received October 27, 2020. After consideration of applicant's amendments and/or remarks:
Applicant files terminal disclaimer; Examiner withdraws rejections under non-statutory double patenting.
Claim 11 objected to for minor informalities.
Claims 11-20 rejected under 35 USC § 112, first paragraph.
Claims 11-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claim 11 objected to because of the following informalities: in line 8, the claim recites "parsing a parse tree of the electronic document," however it is unclear whether this is referring to (1) the previously claimed 'candidate electronic document' or (2) some other 'electronic document' without antecedent basis. For purposes of examination, the parse tree is interpreted to be "a parse tree of the candidate electronic document." Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first subject matter at issue is "incorporating a derived qualification that involves analysis of [a] candidate electronic document with constituent parts, where the analysis includes parsing a parse tree of the document with a parser" as recited in independent claim 11. The specification as originally filed mentions that "qualifications that are based on information that's derived through the application of engines other than parsers will be called 'derived qualifications.'" Spec., ¶ 39 (emphasis added). A derived qualification cannot involve analysis including parsing, because the specification expressly defines a derived qualification as a qualification that is derived through the application of engines "other than parsers." The limitation at issue defines a "derived qualification" that conflicts with the specification. 
The second subject matter at issue is "each derived description incorporating a derived qualification that involves analysis of [a] candidate electronic document with constituent parts, where the analysis includes parsing of a parse tree of the [candidate] electronic document with a parser and application of one or more measurement engines to the candidate electronic document" as recited in independent claim 11. The specification as originally filed is silent as to a "candidate electronic document." The closest thing disclosed is a "candidate formulation for the content description or content request." In one embodiment, the method acquires a candidate "by having the user load a document containing an instance that satisfies the content description . . . into a  . . . software program that renders documents," and then a "user may . . . drag a mouse over the rendered instance" to annotate requested fragments. Spec., ¶¶ 54-58. Even if the loaded document is construed as the claimed "candidate electronic document," the specification fails to support parsing and application of a measurement engine to the loaded document; the specification only discloses a user manually specifying coordinate locations over a rendering of the loaded document to acquire a candidate formulation of a content description. Accordingly, the claimed "candidate electronic document" that is analyzed through parsing and a measurement engine is not adequately supported by the specification as originally filed. Dependent claims 12-20 are also rejected as dependent on an independent claim not supported by the specification as originally filed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson, U.S. PG-Publication No. 2005/0044491 A1, in view of Lin, U.S. PG-Publication No. 2006/0224952 A1, further in view of Carlson et al., U.S. PG-Publication No. 2005/0268227 A1, further in view of Halahmi, U.S. PG-Publication No. 2003/0011631 A1.

Claim 11
	Peterson discloses a computing device implemented method comprising: receiving by a computing device, a request for a content aggregation that includes a plurality constituent parts. Peterson discloses a method for serving a web page comprising the steps of receiving a request for a web page from a client and parsing a predefined definition file. The definition file "defines a template file and one or more content locations." The server combines the template file and content files to generate a web page that is sent in response to the client's request. Peterson, ¶¶ 10-14.
	Peterson discloses wherein the request includes or references a content aggregation specification specifying the content aggregation. Peterson discloses that the "request for a web page 104 may be a request for the parser 106 with the definition file 108 as a variable... the request may trigger the parser to operate and thereby call the definition file 108." Id. at ¶ 21. The 
	Peterson discloses wherein the content aggregation specification includes a plurality of directives. Peterson discloses that the content sources 112 "may be a raw, unformatted text, graphics, or data file," "a call to a routine that performs a query against a database," or "contain formatted text or graphics." Variable data stored in the definition file 108 may be used to qualify particular content sources for inclusion. Id. at ¶¶ 29-30. The variable data 108 directs what content is incorporated into the aggregation.
	Peterson discloses responding or causing to be responded, by the computing device, to the request with the obtained derived qualification meeting constituent parts. Peterson discloses that the obtained content files 112 are incorporated into a web page 114 and returned to the requesting client 102. Id. at ¶ 20; ¶ 29.
	Peterson does not expressly disclose characterizing the constituent parts in terms of a plurality of derived descriptions, each derived description incorporating a derived qualification that involves analysis of a candidate electronic document with constituent parts, wherein the analysis includes parsing of the [candidate] electronic document with a parser, and application of one or more measurement engines to the candidate electronic document, to obtain parsed and measured information for the constituent parts of the candidate electronic document.
	Lin discloses characterizing the constituent parts in terms of a plurality of derived descriptions, each derived description incorporating a derived qualification that involves analysis of a candidate electronic document with constituent parts, wherein the analysis includes parsing of the [candidate] electronic document with a parser; and application of one or more measurement engines to the candidate electronic document, to obtain parsed and measured information for the constituent parts of the candidate electronic document. Lin discloses a method comprising the steps of "processing an electronic document" to receive "a description of a static layout of logical blocks of the electronic document," and generating an "adaptive layout template . . . from the static layout description." Lin, ¶ 5. Embodiments enable "convert[ing] static descriptions of the layouts of original electronic documents into adaptive layout templates" that are "populated with variable content to produce new electronic documents." Id. at ¶ 18. Lin discloses a "static layout extraction engine 16" that extracts the explicit logical blocks 22 from an input electronic document 14. The extraction engine 16 "may be implemented by a file parser." Id. at ¶¶ 30-31. Each logical block is descripted with "a set of style attributes," including "bounding box coordinates, and outline polygon coordinates for textual content; the aspect ratio, the shape," etc.  Id. at ¶ 33. Accordingly, static layout extraction engine 16 is a "measurement engine" that includes a file parser for generating logical blocks (i.e. constituent parts) of an input electronic document 14 (i.e. candidate electronic document). Each logical block includes style attributes (i.e. parsed and measured information) derived from the extraction engine 16.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Peterson and Lin before them to modify the content aggregation of Peterson to incorporate the layout extraction engine as taught by Lin. One of ordinary skill in the art would be motivated to integrate the layout extraction engine into Peterson, with a reasonable expectation of success, in order to convert an electronic document into a template "that can be populated with variable content to produce new electronic document that substantially preserve the look and feel of the original electronic documents." Lin, ¶ 18.
obtaining or causing to be obtained, by the computing device, the constituent parts, from a plurality of electronic documents having constituent parts meeting selective ones of the derived qualifications of the derived descriptions.
	Carlson discloses obtaining or causing to be obtained, by the computing device, the constituent parts, from a plurality of electronic documents having constituent parts meeting selective ones of the derived qualifications of the derived descriptions. Carlson discloses a method "for mapping content from a starting template or document to a target template or document." The mapping is based on an analysis determining "the nature of the content placeholders and user-inserted content" for both the starting and target template or document. Carlson, ¶ 6. A template comprises placeholders for user-inserted text or images. Id. at ¶ 30. Thus, the template operates as a 'content aggregation specification' and the user inserted text or images operate as 'constituent parts.' The disclosed analysis is used "to determine the nature of content contained therein, the physical relationships between individual content objects contained therein, and any contextual relationships between individual content objects container therein (for example, a caption displayed underneath an associated picture). Id. at ¶ 32. Content objects have a determined size, and placeholders have properties including "size limitations associated with text or images that may be inserted into the placeholders." Id. at ¶ 35. Using these object properties "a content object of a certain size may be mapped to a content placeholder of a similar size." Id. at ¶ 39. Further, the analysis comprises generating a proximity graph that "represent[s] the physical relationships between content objects or content placeholders included in the respective templates." Id. at ¶ 36. These proximity graphs may be used to generate potential mappings: "For example, if a particular content object... is positioned immediately beneath another particular content object... an attempt is made to map the two content object to Id. at ¶ 40. Thus, the template contains a directive to consider the size of a constituent content part in determining the selection and placement of content; and the template contains a directive to consider a proximity relationship between constituent parts as presented in a starting template to determine placement in a target template. The size and proximity graphs are descriptions of constituent content parts that are derived from the starting template layout, i.e. they are derived descriptions. The size limitations (¶ 35) and the attempt to maintain the physical proximity relations (¶ 40) are derived qualifications that are based on the derived descriptions obtained from analysis of the original layout in the starting template.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Peterson-Lin and Carlson before them to modify the content aggregation method of Peterson-Lin to incorporate the mapping content to target templates feature taught by Carlson. One of ordinary skill in the art would be motivated to integrate the mapping content to target templates feature into Peterson-Lin with a reasonable expectation of success, in order to ensure that the target content closely maps and approximates the starting content. See Carlson, ¶ 8.
	Peterson-Lin-Carlson does not expressly disclose in response to receiving the request, including applying the parser and the one or more measurement engines to the electronic documents to obtain parsed and measured information for the constituent parts of the electronic documents to determine whether the constituent parts of the electronic documents meet selective ones of the derived qualifications of the derived descriptions.
	Peterson, in view of Lin, further in view of Carlson, further in view of Halahmi discloses in response to receiving the request, including applying the parser and the one or more measurement engines to the electronic documents to obtain parsed and measured information for the constituent parts of the electronic documents to determine whether the constituent parts of the electronic documents meet selective ones of the derived qualifications of the derived descriptions. Lin discloses generating an adaptive layout template using a static layout derived from the logical blocks extracted from extraction engine 16. Lin, ¶¶ 36-47. Further, Lin discloses that rules are generated to constrain layout variations within the adaptive layout template. Id. at ¶¶ 48-55. Still further, Lin discloses that document are generated using variable content to fill the adaptive layout template using a layout constraint solver engine 19. The variable content is obtained from specified document contents 32. Id. at ¶¶ 56-61. However, Lin is silent as to where specified document contents 32 are obtained from.
	Halahmi discloses a method "for dividing documents into a plurality of smaller portions" in order to "view the portions of the document in a different order than [a] linear sequence." Halahmi, ¶¶ 26-27. The method comprises a portion server 26 that "receives a document from a server . . . and then parses the document to delineated section in order to divide the document into a plurality of smaller portions." Id. at ¶ 38. In one embodiment, each portion is constructed based on determined (e.g. measured) attributes such as "the amount of space which each attribute causes the text and/or image to occupy," "spacing between the lines, "the size of [an] image in terms of the height and width in pixels," etc. Id. at ¶¶ 49; 54. The document portions are displayed using an adjustable template that takes into account the determined attributes. Id. at ¶¶ 52-53. Accordingly, Halahmi discloses dividing documents into a plurality of smaller portions (i.e. constituent parts) by parsing document and measuring the area of the resulting portions.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Peterson-Lin-Carlson and Halahmi before them to modify the 

Claim 12
	Peterson discloses wherein said receiving comprises receiving the request from a client device coupled to the computing device, the client device being one of a server, a desktop computing device or a mobile computing device, and the responding or causing to be responded comprises providing the obtained derived qualification meeting constituent parts to the client device. Peterson discloses that the method is drawn to a web server computer system receiving a request from a client computer system. Peterson, ¶ 4; ¶ 20. Further, Peterson discloses that a 'computer type' parameter may be used to identify the client for selecting an appropriate template file. Id. at ¶ 44.

Claim 13
	Lin discloses wherein at least one of the obtained derived qualification meeting constituent parts comprises text, graphics, an image, one or more video frames, or an audio clip. 

Claim 14
	Carlson discloses wherein the content aggregation specification comprises a distinguished category name indirectly specifying at least a subset of the directives. Carlson discloses that the placeholders are categorized to determine functional and/or contextual relationships. For example, a headline placeholder 215 is categorized as a parent of picture placeholder 220 and story placeholders 230, 235, and 240 depicted in FIG. 2. The caption placeholder 225 is categorized as a child of picture placeholder 220. Carlson, ¶ 37. These parent/child categorizations are used to specify directives for pacing content in the target template: "For example, if both the picture object 220 and the associated caption object 225 in the starting template are to be mapped to the target template, then an attempt is made to maintain the contextual relationship (parent/child) between those content objects." Id. at ¶ 41.

Claim 15
	Lin discloses wherein at least one of the directives characterizes a constituent part in terms of one or more derived layout qualifications expressing one or more layout attributes of the constituent part. Each logical block is descripted with "a set of style attributes," including "bounding box coordinates, and outline polygon coordinates for textual content; the aspect ratio, the shape," etc.  Lin, ¶ 33.

Claim 16
wherein at least one of the derived layout qualification is a presentation size, a presentation length, a presentation width, a presentation height, a number of presentation pixels or a number of presentation characters of the constituent part when the constituent part is rendered. Each logical block is descripted with "a set of style attributes," including "bounding box coordinates, and outline polygon coordinates for textual content; the aspect ratio, the shape," etc.  Lin, ¶ 33.

Claim 17
	Carlson discloses facilitating a user in creating the content aggregation specification having the directives characterizing the constituent parts in terms of derived descriptions with derived qualifications. Carlson discloses that "the user may edit . . . content placeholders." Carlson, ¶¶ 27; 48-49.

Claim 18
	Carlson discloses processing or causing to be processed, by the computing device, the content aggregation specification including the derived qualifications of the derived descriptions of the directives. Carlson discloses determining different mappings of content objects to the target template using optimization analysis. Optimization analysis is an iterative process wherein potential mappings are scored until an optimal potential mapping is selected. Carlson, ¶¶ 46-48. Thus, the target template effectively identifies and selects constituent parts for insertion and omission.

Claim 19
wherein at least one of directives comprises a description modifier modifying a qualified description, and the method further comprises the computing device processing or causing to be processed the description modifier to modify the qualified description, contextually interpreting the description modifier based at least in part on the qualified description the description modifier modifies. Lin discloses an embodiment wherein "a user may modify the adaptive layout template 27 to change or constrain the range of possible layout variations of the logical blocks in the output electronic document 12." In the given example, the user modifies a block-container width so that the "width is equal to the height plus 10 pt." Lin, ¶ 45. Accordingly, Lin discloses a user modification (i.e. description modifier) that modified the layout constraints of a qualified description (e.g. adaptive template).

Claim 20
	Carlson discloses wherein the processing by the computing device includes accessing by the computing device a derived description repository or a content category repository for information associated with one or more derived description terms or one or more derived description categories respectively, to assist the computing device in processing the received content aggregation specification. Carlson discloses that the target template 250 "may comprise document templates . . . downloaded by a user from a template library." Carlson, ¶ 29.


Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 13, 2021